                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TAMIKA GRANT,

      Plaintiff,                                    Case No. 17-cv-12819
                                                    Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
             ATTORNEY FEES AND COSTS (ECF #20)
      In this action, Plaintiff Tamika Grant challenged the denial of her applications

for disability insurance benefits and supplemental security income benefits under the

Social Security Act. (See Compl., ECF #1.) On September 20, 2018, the Court

entered an Opinion and Order that, among other things, granted in part Grant’s

motion for summary judgment and remanded this action to the Commissioner of

Social Security for further proceedings. (See Op. and Order, ECF #19.)

      Grant has now filed a motion for attorney fees and costs pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412. (See Mot., ECF #19.) Specifically, Grant

seeks $812.50 in attorney fees and $400.00 in court costs. (See id. at Pg. ID 1041.)

Defendant does not oppose Grant’s request. (See id.) The Court therefore GRANTS




                                          1 
 
the motion. Defendant shall pay Grant $812.50 in attorney fees and $400.00 in court

costs as described in Grant’s motion.

          IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: February 5, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 5, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          2 
 
